UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4311


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN DEE DUGGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00234-JAB-3)


Submitted:   October 5, 2012                 Decided:   December 13, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John     Dee     Dugger      pled     guilty,    pursuant         to    a   plea

agreement, to one count of conspiracy to distribute 500 grams or

more    of     methamphetamine,             in     violation        of      21      U.S.C.A.

§ 841(a)(1), (b)(1)(A) (West 2006 & Supp. 2012) and 21 U.S.C.

§ 846 (2006).         The district court calculated Dugger’s Guidelines

range   under       the     U.S.    Sentencing       Guidelines       Manual         (“USSG”)

(2011) at 210 to 262 months’ imprisonment and, after granting a

downward variance, sentenced him to 157 months’ imprisonment.

On   appeal,     Dugger’s         counsel    has    filed    a   brief      pursuant       to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court abused its discretion in imposing sentence.

Dugger was advised of his right to file a pro se supplemental

brief, but he has not done so.                   The Government declined to file

a brief.     We affirm.

             This         court        reviews        Dugger’s           sentence         for

reasonableness            “under      a      deferential         abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This    review      entails        appellate       consideration          of     both     the

procedural      and       substantive       reasonableness       of      the        sentence.

Id. at 51.      In determining procedural reasonableness, this court

considers    whether        the    district      court   properly        calculated       the

defendant’s      advisory         Guidelines       range,    gave     the      parties    an

                                             2
opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2006) factors, selected a sentence based on

clearly erroneous facts, or failed to explain sufficiently the

selected sentence.             Id. at 49-51.              “Regardless of whether the

district       court    imposes    an     above,         below,    or    within-Guidelines

sentence,       it     must    place      on       the    record        an   individualized

assessment based on the particular facts of the case before it.”

United    States       v.   Carter,      564   F.3d       325,    330    (4th     Cir.    2009)

(internal quotation marks omitted).                        The court, however, need

not “provide a lengthy explanation or robotically tick through

§ 3553(a)’s       every       subsection,          particularly         when    imposing     a

below-Guidelines sentence.”                United States v. Chandia, 675 F.3d

329,     341     (4th       Cir.   2012)       (internal          quotation       marks    and

alteration omitted), petition for cert. filed, ___ U.S.L.W. ___

(U.S. July 3, 2012) (No. 12-5093).

               In this case, the district court correctly calculated

and considered as advisory the Guidelines range, heard argument

from    Dugger’s       counsel     and     allocution        from       Dugger,    and    gave

counsel for the Government the opportunity to argue.                                Assuming

without deciding that the court committed a plain procedural

error    in     failing       to   provide         a     sufficiently        individualized

explanation for the sentence it imposed, we conclude that such

error did not affect Dugger’s substantial rights because there

is no indication from the record that, absent the error, he

                                               3
would have received a lower sentence.            See United States v.

Hernandez, 603 F.3d 267, 273 (4th Cir. 2010) (explaining that,

in the sentencing context, a defendant meets his burden to show

that a plain sentencing error affected his substantial rights by

showing that, “absent the error, a different sentence might have

been imposed”).

           If a sentence is procedurally reasonable, this court

then considers it for substantive reasonableness, “tak[ing] into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.”         Gall, 552 U.S. at

51.    We reject as without merit counsel’s argument that Dugger’s

sentence   is   substantively    unreasonable.      The   argument,    in

essence, asks this court to substitute its judgment for that of

the district court.        Even if this court may have weighed the

§ 3553(a) factors differently if we had resolved the case in the

first instance, we will defer to the district court’s decision

that   a   sentence   of   157   months’   imprisonment   achieved    the

purposes of sentencing in Dugger’s case.           Indeed, it appears

that the sentence imposed mirrors precisely the sentence for

which Dugger’s counsel advocated.       See United States v. Jeffery,

631 F.3d 669, 679 (4th Cir.) (“[D]istrict courts have extremely

broad discretion when determining the weight to be given each of

the § 3553(a) factors.”), cert. denied, 132 S. Ct. 187 (2011).



                                    4
Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Dugger.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore     affirm     the    district    court’s     judgment.

This court requires that counsel inform Dugger, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Dugger requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Dugger.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented    in   the    materials

before    the    court    and   argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




                                         5